DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the claim set filed on 10 NOVEMBER 2021, Applicant has cancelled Claim 2 and has incorporated the limitations of Claim 2 into original Claim 1.  Current pending claims are Claims 1 and 3-16.  
Response to Amendment
Applicant’s arguments, see REMARKS, filed 10 NOVEMBER 2021, with respect to objection to the drawings, the claim objections, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the claim objections, the 112(b) rejections and the art rejections has been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 SEPTEMBER 2021 was filed after the mailing date of the Non-Final Office Action on 20 AUGUST 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 22 NOVEMBER 2021 was filed after the mailing date of the Non-Final Office Action on 20 AUGUST 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 10 NOVEMBER 2021, Applicant has amended original Claim 1 to include the limitation of Claim 2, which includes the fixing unit that comprise an elastic latch installed at a side of the body, wherein a front end of the elastic latch is elastically urged towards the inside of the body to latch a front end of the pressing rod for fixing the pressing rod.  Claim 11 includes a similar limitation directed towards the elastic latch.  
The Examiner has reconsidered the applied reference to CHO.  Upon further search and consideration, the Examiner has determined that while CHO is the closest prior art, which includes many of structural limitations of the microfluidic device, which comprises a platform and a valve as well as a blocking member, the reference is silent in regards to the blocking plate and the fixing unit that comprises an elastic latch installed at a side of the body, wherein a front end of the elastic latch is elastically urged towards the inside of the body to latch a front end of the pressing rod for fixing the pressing rod.  Claim 11 includes similar claim language regarding the elastic latch which is urged towards the inside of the body to latch a front end.  
While CHO teaches a pressing member 124 and a blocking member 122, Figure 3, to block the flow channel 118, this is not a blocking plate as required by the limitation in the instant invention.  In addition, the CHO reference dos not teach the fixing unit where the front end of an elastic latch is urged toward the inside of the body to latch a front end of the pressing rod from fixing the pressing rod, rather CHO teaches the opposite, where it is urged towards the outside as seen in Figure 3 of CHO.  There is no teach or motivation to modify CHO so that it operates in an opposite manner.  
The addition of the HWANG reference does not remedy the deficiencies of the CHO reference.  
The Examiner is unable to provide a new rejection which would fairly teach or suggest the claimed invention with a fixing unit comprises an elastic latch installed at a side of the body, wherein a front end of the elastic latch is elastically urged towards the inside of the body to latch a front end of the pressing rod for fixing the pressing rod.
Claims 1 and 3-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797